Case 2:20-cv-00078-JRG Document 46-2 Filed 10/02/20 Page 1 of 4 PageID #: 943




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                           §
 EQUIPMENT LLC,                                    §
                                                   §
        Plaintiff,                                 §         Case No. 2:20-CV-0078-JRG
                                                   §
 v.                                                §         JURY TRIAL DEMANDED
                                                   §
 HMD GLOBAL OY,                                    §
                                                   §
         Defendant.                                §


                           DECLARATION OF JERRY D. TICE II

       I, Jerry D. Tice II, hereby declare as follows:

       1.      I am an attorney at the law firm of Bragalone Conroy PC in Dallas, Texas. I am

counsel of record for CCE in the above-referenced matter. I am admitted to practice in the State

of Texas and the Eastern District of Texas. I submit this declaration based on personal

knowledge and following a reasonable investigation. If called upon as a witness, I could and

would competently testify to the truth of each statement herein.

       2.      Shown below is a true and correct copy of an excerpt of the website having an

address of hmdglobal.com. This excerpt was taken from the website on September 29, 2020. The

border was added to more easily distinguish the excerpt.
Case 2:20-cv-00078-JRG Document 46-2 Filed 10/02/20 Page 2 of 4 PageID #: 944




       3.     Shown below is a true and correct copy of an excerpt of the website having an

address of https://www.hmdglobal.com/bio/barry-french. This excerpt was taken from the

website on September 29, 2020. The border was added to more easily distinguish the excerpt.
Case 2:20-cv-00078-JRG Document 46-2 Filed 10/02/20 Page 3 of 4 PageID #: 945




       4.      Shown below is a true and correct copy of an excerpt of the website having an

address of https://www.linkedin.com/jobs/view/2011663813/?refId=1617289251601416833989.

This excerpt was taken from the website on September 29, 2020. The border was added to more

easily distinguish the excerpt.
Case 2:20-cv-00078-JRG Document 46-2 Filed 10/02/20 Page 4 of 4 PageID #: 946




       5.      Shown below is a true and correct copy of an excerpt of a September 28, 2020

letter from counsel for HMD to counsel for CCE. The border was added to more easily

distinguish the excerpt.




       I declare under penalty of perjury that the foregoing is true and correct.



       Executed on September 30, 2020                /s/ Jerry D. Tice II
                                                     Jerry D. Tice II
